DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, filed 6/21/2022, with respect to independent claims have been fully considered and are persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10 and 12-21 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 10 and 17, the term “the second duration” lacks sufficient antecedent basis in the claim. It is suggested it be amended to “the maintenance window”.

For claim 12, the term “the system” lacks sufficient antecedent basis in the claim. It is suggested the first instance be amended to “a system”.

For claim 12, the phrase “…a maintenance window send a notification…” is syntactically incorrect and thus indefinite. It is suggested tit be amended to “a maintenance window; send a notification”.

For claim 19, the term “the starting” lacks sufficient antecedent basis in the claim. It is suggested the first instance be amended to “

For claim 19, the terms “a second notification” and “the notification” is unclear and thus indefinite because a first notification although not declared, is alluded to. Definite language is required.

Dependent claims inherit rejections. 

Allowable Subject Matter
Claims 10 and 12-21 would be allowable if all 35 USC § 112 rejections are overcome.
Claims 2-9 and 11 are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “taskbar” page, teaches system tray with battery/charge icon notification but not the other limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114